Case 12-02549-8-SWH         Doc 90 Filed 03/14/19 Entered 03/14/19 09:48:36                Page 1 of 13



                        IN TIIE UNITED STATES DISTRICT COURT
                    FOR TIIE EASTERN DISTRICT OF NORTII CAROLINA
                                  WESTERN DMSION
                                    No. 5:18-CV-283-D


 SPECIALIZED LOAN SERVICING, LLC, )
                                                )
                                  Appellant,    )
                                                )
                      v.                        )              ORDER
                                                )
 JOHN JOSEPH DEVITA, etal.                      )
                                                )
                                  Appellees.    )


        On June 15, 2018, Specialized Loan Servicing, LLC ("SLS" or "appellant'') filed a notice of

 appeal from an order of the United States Bankruptcy Court for the· Eastern District of North

 Carolina denying SLS's motion to reconsider [D.E. 1, 1-1]. On August 1, 2018, SLS filed a copy

 of the bankruptcy record [D.E. 9]. On August 30, 2018, SLS filed a brief in support [D.E. 12]. On

 October 1, 2018, Deborah Ann Devita and John Joseph Devita (collectively, the "Devitas" or

 "appellees") responded in opposition [D.E. 13]. 1 On October 15, 2018, SLS replied [D.E. 14]. As

 explained below, the court affi.rm.s the bankruptcy court's denial of SLS's motion for

 reconsideration.

                                                    l

        On April 2, 2012, John and Deborah Devita filed a voluntary petition under Chapter 13 of

 the United States Bankruptcy Code. See [D.E. 12] 8; [D.E. 9:..11] ,r 1; [D.E. 9-1]; [D.E. 9-2]. On

 September 26, 2012, the United States Barikruptcy Court for the Eastern District of North Carolina

 ("bankruptcy court'') confirmed the Devitas' Chapter 13 Plan. See [D.E. 9-11] ,r 2; [D.E. 9-2]. The

        1
            John. F. Logan ("Logan" or ''trustee"), the Chapter 13 trustee, is also an appellee but did
 not file a brief.


            Case 5:18-cv-00283-D Document 15 Filed 03/14/19 Page 1 of 13
Case 12-02549-8-SWH          Doc 90 Filed 03/14/19 Entered 03/14/19 09:48:36                Page 2 of 13



 bankruptcy court appointed Logan as the Chapter 13 trustee. See [D.E. 12] 8.

        The Devitas own real property at 5624 Voorhees Lane, Holly Springs, North Carolina. See

 id. at 9; [D.E. 9-4] 2. To _purchase the property, the Devitas obtained a loan from JP Morgan Chase

 Bank, N.A. ("Chase"). See [D.E. 9-3]. On August 15, 2012, Chase filed a Proof of Claim that

 reported a total indebtedness of $172,908.75 and a pre-petition arrearage of $3,838.16. See id. at

 1; [D.E. 12] 9.

        On August 1, 2014, Chase transferred the loan to SLS. See [D.E. 9-4]; [D.E. 12] 9. A

 portion of the amount that the Devitas paid under their Chapter 13 Plan each month went towards

 interest and escrow, and the remainder went towards the unpaid principal balance.. See [D.E. 12]

 10--12. SLS filed three Notice of Mortgage Payment Changes, which the trustee received. Each

 notice reflected this division of payment See id. at 10; [D.E. 9-5, 9-6, 9-7].

        On July 7, 2017, the trustee filed a Notice of Final Cure Payment (the ''Notice") that advised
                        I

 SLS that the Devitas had completed all payments under their Chapter 13 Plan. See [D.E. 9-8]. The

 Notice also stated that the trustee had disbursed $62,383.12 to SLS from July 2012 through April

 2017. See id. In bolded font, the Notice stated that "as of April 25, 2017 the total amount due on

 this mortgage was $104,547.51." Id. (emphasis omitted). The tt:ustee also ~ted the Devitas to

. i;esume direct payment to SLS on May 1, 2017. See id. Finally, the Notice directed SLS to file a

 statement with the Devitas and the trustee within 21 days stating whether SLS agreed ''that the

 Debtors have paid in full the amount required to cure the default on the claim, and whether the

 Debtors are otherwise current on all payments." Id.

        On July 26, 2017, SLS responded to the Notice and stated that SLS agreed that the Devitas

 had paid in full the amount required to cure the pre-petition default and that the Devitas had paid all



                                                   2

            Case 5:18-cv-00283-D Document 15 Filed 03/14/19 Page 2 of 13
Case 12-02549-8-SWH         Doc 90 Filed 03/14/19 Entered 03/14/19 09:48:36                 Page 3 of 13



 post-petition amounts due as ofthat date. See [D.E. 9-9]. SLS did not state whether SLS agreed that

 the proposed $104,547.51 unpaid principal balance was accurate. See [D.E. 12] 10; [D.E. 9-9].

        On July 27, 2017, the trustee moved to declare the mortgage payment current in the

 bankruptcy court. See [D.E. 9-10]. In his motion, the trustee stated that he requested a detailed

 payment history from SLS on May 22, 2~17 and on June 21, 2017, but SLS did not respond. See

 id. ,r 5. The trustee calculated the principal balance by subtracting $68,361.24, which represented

 amounts dispersed by the trustee for ongoing monthly mortgage payments and pre-petition and

 administrative arrearages, from $172,908.75, the total indebtedness as of April 2, 201~. See id. ,r

 6. The trustee made this calculation based on documents available to him. See id. ff 7-8. The

 trustee also told the bankruptcy court that the Notice had stated a proposed unpaid principal balance

 of$104,547.51, and that SLS had filed a response "agreeing with the [t]rustee's Notice." Id. ff 7,

 9. In his prayer for relief, the trustee sought a declaration from the bankruptcy court that the unpaid
                                                                                              i




 principal balance was $104,547.51. See id. at 2. SLS did not respond to the trustee's motion. See

 [D.E. 12] 12. On August 23, 2017, the bankruptcy court adopted the trustee's calculations and

 declared that the ''principal amount due and owing to [SLS] as of April 25, 2017, is $104,547.51."

 [D.E. 9-11] 2.

        On or about October 24, 2017, SLS issued a Notice of Default to the Devitas because SLS

 believed that the Devitas had missed their November 2017 mortgage payment. See [D.E. 9-14] 1-2.

 On November 15, 2017, the Devitas moved for sanctions against SLS---for failure to comply with the
                   I                               -



 bankruptcy court's order of August 23, 2017. See id. This motion alerted SLS to the bankruptcy

 court's finding that the unpaid principal balance as of April 25, 2017, was $104,547.51.

        On February 21, 2018, SLS moved for reconsideration ofthat finding. See [D.E. 9-20]. SLS

 argued that it was not aware that it needed to respond to the trustee's proposed un:paid principal

                                                   3

            Case 5:18-cv-00283-D Document 15 Filed 03/14/19 Page 3 of 13
Case 12-02549-8-SWH         Doc 90 Filed 03/14/19 Entered 03/14/19 09:48:36                 Page 4 of 13



 balance in the Notice. See id. SLS also argued that the trustee had intentionally applied interest and

 escrow payments to reduce the unpaid principal balance. See [D.E. 12] 10-12; [D.E: 9~20]. SLS

 acknowledged that, dtie to a lack of familiarity with local procedures, it inadvertently did not alert

 the bankruptcy court to the trustee's alleged erroneous calculation before the court entered the order.

 See [D.E. 9-20] ,r,r 8-9. On March 9, 2018, the Devitas responded in opposition. See [D.E. 9-21].

 The Devitas argued that bankruptcy court should deny relief because the Notice and motion were

 properly served on SLS and because SLS regularly participates in bankruptcy cases in this

 jurisdiction. See [D.E. 9-21] ,r,r 4-5.

        On May 24, 2018, the bankruptcy court held a hearing on SLS's motion for reconsideration.

 See [D.E. 12] 13-14. At the hearing, SLS's witness testified that he was not aware that the trustee

 requested detailed payment history from SLS. See id. at 13. The witness also testified that SLS

. confused the Notice with the trustee's motion. See id. at 13-14. Si..S also produced evidence

 substantiating its claim that the unpaid principal balance as ofApril 25, 2017, was $151,547.21. See

 [D.E. 9-23] 2.

         On May 31, 2018, the bankruptcy court denied SLS 's motion for reconsideration. See id.

 The court found that it "is undisputed [that] SLS failed to timely object to the ... Motion in order

 to dispute the balance due on the note, despite being properly served with notice ofthe Motion." Id.

 at 2. On June 14, 2018, SLS appealed to this court. See [D.E. 9-25].

                                                   II.
                                             I

        Under 28 U.S.C. § 158(a)(l), district courts have jurisdiction to hear appeals from ''final

 judgments, orders, and decrees" of bankruptcy courts. In bankruptcy proceedings, ''the concept of

 finality is more flexibly applied than with regard to district court judgments." Brandt v. Wand

 Partners, 242 F.3d 6, 13 (1st Cir. 2001 ). No uniform rule, however, has been developed to determine

                                                   4

            Case 5:18-cv-00283-D Document 15 Filed 03/14/19 Page 4 of 13
Case 12-02549-8-SWH          Doc 90 Filed 03/14/19 Entered 03/14/19 09:48:36                 Page 5 of 13



 when an order or judgment is final. See id. An order which ends a discrete judicial unit in the larger

 case concludes a bankruptcy proceeding and is a final judgment for the purposes of28 U.S.C. § 158.

 See In re Computer Le~ming Centers, Inc., 407 F.3d 656, 660 (4th Cir. 2005). The bankruptcy

 court's order denying SLS •s motion.for reconsideration is a final order because it ends a discrete unit

 of the larger case. Thus, this court has subject-matter jurisdiction to hear this appeal. In doing so,

 the court may consider the original papers and exhibits, the transcript ofproceedings, and the docket.

 See Fed. R. App. P. lO(a); Union Bank v. Blum, 460 F.2d 197, 202 (9th Cir. 1972); Arcari v.

 Marder, 225 B.R. 253,256 (D. Mass. 1998); In re Bartlett, 92 B.R. 142, 143 (E.D.N.C. 1988) ("[I]n

 reviewing a bankruptcy case on appeal, a district court can consider only that evidence which was

 presented before the bankruptcy court and made part of the record.").

        When sitting in appellate review of a bankruptcy court, this court reviews its conclusions of

 lawdenovo and its :findingsoffactforclearerror.
                                    ,
                                                 See, e.g., Sartin v. Macik, 535 F.3d284, 287 (4th
                                                                             '




 Cir. 2008); Inre White, 487 F.3d 199,204 (4th Cir. 2007); InreDuncm 448 F.3d 725, 728 (4th Cir.

 2006); Jnre Official Cofum. ofUnsecured Creditors for Dornier Aviation (N. Am.), Inc., 453 F.3d

 225, 231 (4th Cir. 2006). A district court reviews a bankruptcy court's denial ofa Rule 60(b) motion

 for abuse of discretion. See Aikens v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011) (en bane); In re

 Carlson, 372 B.R. 32, 33 (B.A.P. 8th Cir. 2007); In re E-Z Serve Convenience Stores, Inc., 318 B.R.
                                                                                              ,
 631, 635 (M.D.N.C. 2004); Angell ex rel. Williams v. Echols, No. 7:10-CV-136-D, 2011 WL
                                                                   ;




 12876343, at •4 (E.D.N.C. Mar. 14, 2011) (unpublished). "An abuse of discretion
                             '                                          '
                                                                                 will only be

 found if the bankruptcy court's judgment was based on clearly erroneous factual :findings or on

 erroneous legal conclusions." In re Carlson, 372 B.R. at 33.

        To obtain relief under Federal Rule of Civil Procedure 60(b), a moving party must first

 demonstrate that its motion is timely, that it has a meritorious claim or defense, that the nonmoving

                                                    5

            Case 5:18-cv-00283-D Document 15 Filed 03/14/19 Page 5 of 13
Case 12-02549-8-SWH         Doc 90 Filed 03/14/19 Entered 03/14/19 09:48:36                 Page 6 of 13



 party will not suffer unfair prejudice from setting aside the judgment, and that exceptional

 circumstances justify relief. See, e.g., Robinson v. Wix Filtrate Con,., 599 F.3d 403, 412 n.12 (4th

 Cir. 2010); Nat'lCreditUnionAdmin. Bd. v. Gray. I F.3d262, 264 (4th Cir. 1993). If the moving .
                             )

 party does so, then the moving party also must "satisfy one of the six enumerated grounds for relief

 under Rule 60(b)." Gray, 1 F.3d at 266.

        As for the four threshold requirements for relief, the parties dispute whether unfair prejudice

 to the nonmovant and extraordinary circumstances exist. Compare [D.E. 12f18-20, with [D.E. 13]

 18-19. As for unfair prejudice, there is a risk that the Devitas will suffer unfair prejudice because

 vacating a court order after the nonmoving party has relied on the court's decision can cause unfair

 prejudice. See,~ Wells Fargo Bank N.A. v. AMII Roman Two NC, LLC, 859 F.3d 295, 300--01

 (4th Cir. 2017). Moreover, at the bankruptcy court's hearing, SLS did not offer evidence concerning

 whether the Devitas would suffer unfair prejudice from setting aside the judgment. Cf. Park Coni
                                                                   I


 v. Lexjngton Ins. Co., 812 F.2d 894,896 (4th Cir. 1987). In response, SLS argues that the Devitas

 have a contractual o~ligation to pay the full amount of the mortgage. See [D.E. 12] 18-19.

        The court need not resolve the issue of unfair prejudice. Whether the nonmoving party will

 suffer prejudice is ''not controlling." Compton v. Alton S.S. Co., 608 F.2d 96, 102 (4th Cir. 1979).

        As for extraordinary circumstances, "[i]n determining whether to [grant a Rule 60(b)

· motion], the courts must engage in the delicate balancing of the sanctity of final judgments,.

 expressed in the doctrine of res judicata, and the incessant command of the court's conscience that

 justice be done in light of all the facts." Id.; United States v. Welsh, No. 5: 11-HC-2209-D, 2017 WL

 7805581, at *10 (E.D.N.C. Mar. 16, 2017) (unpublished), aff'd, 879 F.3d 530 (4th Cir. 2018).

 Although the bankruptcy court did not explicitly address this factor, it weighs in the Devitas' favor.



                                                   6

            Case 5:18-cv-00283-D Document 15 Filed 03/14/19 Page 6 of 13
Case 12-02549-8-SWH         Doc 90 Filed 03/14/19 Entered 03/14/19 09:48:36                Page 7 of 13



 While SLS will not recoup all of the money it seeks, any loss arises because SLS failed to respond

 to the Notice and the trustee's motion of July 27, 2017.2

        Alternatively, even assuming that SLS can meet Rule 60(b)'s threshold requirements, SLS
                                                                 }
 is not entitled to relief under Rule 60(b). See Dowell v. State Farm Fire & Cas. Auto. Ins. Co., 993

 F.2d46,48 (4th.Cir.1993); Wemerv. Carbo, 731 F.2d204,207 (4th.Cir.1984). Aftermeetingthe

 threshold requirements, SLS must show that it meets one of the grounds for relief set forth in Rule

 60(b). See Fed. R. Civ. P. 60(b)(l}-{6). The bankruptcy court considered and rejected SLS's

 arguments as to Rule 60(b)(1) and 60(b)(6). See [D.E. 9-23]. SLS now also seeks relief under Rule \

 60(b)(4).

        As for Rule 60(b)(l), the court ''may relieve a party ... from a final judgment, order, or

 proceeding" for ''mistake, inadvertence, surprise, or excusable neglect." Fed. R Civ. P. 60(b)(l).

 The bankruptcy court reasoned that it "is undisputed [that] SLS failed to timely object to the chapter

 13 trustee's Motion in order to dispute the balance due on the note, despite being properly served .

 with.notice of the Motion." [D.E. 9-23] 2. Although SLS asserts that it was blameless, it does not

 explain why it failed to object beyond its failure to know local bankruptcy procedures. See [D.E.

 12] 21-23. At the bankruptcy court's hearing, SLS did not show that it was ''not at fault." Home

 PortRentals,Inc. v. Ruben, 957F.2d 126,132 (4th.Cir.1992); see, e.g.,Jae-YoungLeev. TaeShin,

 231 F. App'x 225, 226 (4th Cir. 2007) (per curiam) (unpubijshed). Moreover, the fact that SLS has


        2
           SLS 's reliance on Augusta Fiberglass Coatings, Inc. v. Fodor Contraciing Corp.• 843 F.2d
 808 (4th Cir. 1988) (per curiam), is misplaced. In Augusta Fiberglass Coatings, Inc., the United
 States Court of Appeals for the Fourth Circuit applied the "liberal view of discretionary relief from
 default judgments." Id. at 811. This case, however, does not involve a default judgment. Rather,
 SLS is an experienced litigant in our bankruptcy court and actively engaged in the litigation process
 with the trustee, yet it ignored the trustee's notice of July 7, 2017, and motion of July 27, 2017.
 These facts do not present "extraordinary circumstances" or otherwise qualify under Rule 60(b)(1 ),
 Rule 60(b)(4), or.Rule 60(b)(6).

                                                   7

             Case 5:18-cv-00283-D Document 15 Filed 03/14/19 Page 7 of 13
                                                 \


Case 12-02549-8-SWH         Doc 90 Filed 03/14/19 Entered 03/14/19 09:48:36                Page 8 of 13



 a meritorious claim or defense does not mean its neglect was excusable. See,~ Park Com., 812

 F .2d at 896--97. Because SLS failed to show that it was not at fault in failing to respond, the

 bankruptcy court did not abuse its discretion in finding that Rule 60(b)(1) does not provide relief to

 SLS.

        AB for Rule 60(b)(4), the Fourth Circuit construes Rule 60(b)(4) narrowly. See Welsh, 879

 .f.3d at 533-34; Wendt v. Leonard, 431 F.3d 410, 412-13 (4th Cir. 2005); Kan: City S. Ry. v. Great
 Lakes Carbon Com., 624 F.2d 822, 825 n.5 (8th Cir. 1980). "An order is void only if the court

 lacked personal or subject[-]matter jurisdiction or acted contrary to due process of law." Wells

 Fargo Bank N.A., 859 F.3d at 299 (quotation omitted); see Wendt, 431 F.3d at 413. "Only when

 the jurisdictional error is egregious will courts treat the judgment as void." Wendt, 431 F .3d at 413

 (quotation omitted). Such a ''rare instance of a clear usurpation of power'' occurs only ifthere is "a

 total want ofjurisdiction" or ''no arguable basis on which [the bankruptcy court] could have rested

 a finding that it had jurisdiction." Id.; see Welsh, 879 F.3d at 533-34.

        SLS argues that the judgment is void because the trustee's motion did not provide adequate

 notice that it would affect the unpaid principal balance, the extent of a lien should be determined in

· an adversarial proceeding, and the bankruptcy court lacked subject-matter jurisdiction. See [D.E.

 12] 23-28. SLS did not articulate the first two arguments in the bankruptcy court and did not

 preserve those issues for appeal. See Edwards v. City of Goldsboro, 178 F .3d 231, 241 n.6 (4th Cir.

 1999); see also Robinson v. Comm'r, 583 F. App'x 68, 69 (4th Cir. 2014) (per curiam)

 (unpublished); United States v. Myers, 581 F. App'x 171, 173 (4th Cir. 2014) (per curiam)

 (unpublished); United States v. Johnson, 557 F. App'x 240, 243 (4th Cir. 2014r(per curiam)

 (unpublished); Wahi v. Charleston Area Med. Ctr.. Inc., 562 F.3d 599,607 (4th Cir. 2009).



                                                     8

            Case 5:18-cv-00283-D Document 15 Filed 03/14/19 Page 8 of 13
Case 12-02549-8-SWH          Doc 90 Filed 03/14/19 Entered 03/14/19 09:48:36                  Page 9 of 13



         Alternatively, as for adequate notice, although the trustee did not explicitly instruct SLS to

 respond to the proposed unpaid principal balance, the trustee provided SLS with notiC(}-in bolded
                                                                                      '

 font-that he calculated the unpaid principal balance to be $104,547.51. See [D.E. 9-8]. The trustee

 served a copy of his motion on SLS before filing it with the bankruptcy court. See [D.E. 9-10] 2.

 The trustee informed SLS that it could object to the motion and seek a hearing if it wished. See id.

 at 5--6. Accordingly, the trustee's actions provided sufficient notice to SLS to satisfy due process.

         SLS's argument that the bankruptcy court's order is void because the Federal Rules of

' Bankruptcy Procedure require an adversarial proceeding to determine the extent of a lien also fails.

 The Fourth Circuit recently rejected an analogous argument because such requirements are

 procedural and not jurisdictional rules. See Wells Fargo Bank N.A., 859 F.3d at 302; cf. United

 Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 271-72 (2010); Kontrick v. Ryan, 540 U.S. 443,

 453-54 (2004). Because "Congress vested the bankruptcy courts with broad jurisdiction to

 determine 'the validity, extent, or priority' of' SLS' s lien, "any failure to follow the procedural rule

 here does not rise to the level of a jurisdictional flaw." Wells Fargo Bank N.A., 859 F.3d at 302

 (quoting 28 U.S.C. § 157(b)(2)(K)). Accordingly, even ifSLS preserved this argument for appeal,

 it fails to .provide a basis for relief under Rule 60(b)(4).

         Additionally, the bankruptcy court did not act with a ''total want of jurisdiction" because

 bankruptcy courts regularly grant motions to deem mortgage payments current. Wendt, 431 F.3d

 at 413. "[D]eterminations of the validity, extent, or priority of liens" also are core proceedings. 28

 U.S.C. § 157(b)(2)(K). Moreover, SLS implicitly consented to adjudication in the bankruptcy court

 by appearing and providing evidence in support of its case. See Wellness Int'l Network, Ltd. v.

 Sharif, 135 S. Ct. 1932, 1942--46 (2015); MDC Innovations, LLC v. Hall, 726 F. App'x 168, 172



                                                     9

             Case 5:18-cv-00283-D Document 15 Filed 03/14/19 Page 9 of 13
Case 12-02549-8-SWH           Doc 90 Filed 03/14/19 Entered 03/14/19 09:48:36                Page 10 of
                                               13


 (4th Cir. 2018) (per curiam.) (unpublished); Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473,

 482-83 (4th Cir. 2015). Accordingly, this argument fails to provide a basis for relief.

         As for Rule 60(b)(6), SLS argues that it would be unfair to deny relief to SLS and that the

 local bankruptcy rule authorizing the bankruptcy court to determine the unpaid priilcipal balance is

 substantive and conflicts with the Federal Rules of Bankruptcy Procedure if it lacks a good-faith

 element. See [D.E. 12] 28-3 L Although SLS cited Rule 60(b)(6) in its motion for reconsideration,

 it did not raise these specific arguments below and has waived them on appeal. See Edwards, 178

 F.3d at 241 n.6; see also Robinson, 583 F. App'x at 69; Myers, 581 F. App'x at 173; Johnson, 557

 F. App'x at 243; Wahl, 562 F.3d at 607.

         Alternatively, the court rejects SLS •s arguments. Rule 60(b)(6) is a "catchall provision" that
                                                                                                      I



 allows a "court to grant relief for any reason," albeit limited by binding precedent, if appropriate to
                                                                          .   l




 accomplish justice. Dowell, 993 F.2d at 48; see Liljeberg v. Health Servs. Acquisition Corp., 486
                                                                                                           )

 U.S. 847, 863--64 (1988); Ackermann v. United States, 340 U.S. 193, 199-202 (1950); Klapprott

 v. United States, 335 U.S. 601, 614-15 (1949); Aikens, 652 F.3d at 500--01; Gray, 1 F.3d at 266.

 A motion under Rule 60(b)(6) ''may not be granted absent extraordinary circumstances." Reid v.

 Angelone, 369 F.3d 363, 370 (4th Cir. 2004) (quotation omitted), abrogated on other grounds by

 United States v. McRae, 793 F.3d 392 (4th Cir. 2015); Wadley v. Equifax Info. Servs., LLC, 296 F.

 App'x 366, 369 (4th Cir. 2008) (per curiam.) (unpublished). Such circumstances a.re those ''that

,· create a substantial danger that the underlying judgment was unjust." .Murchison v. Astrue, 466 F.

 App'x 225, 229 (4th Cir. 2012) (per curiam.)(unpublished); Margoles v. Johns, 798 F.2d) 069, 1073

 (7th Cir. 1986). "[E]xtreme and undue hardship in an unusual situation where priilciples of equity

 mandate relief' qualifies as "extraordinary circumstances." In re Reimml, 431 B.R. 901, 910 (E.D.

 Mich. 2010) (quotations and emphasis omitted).

                                                   10

            Case 5:18-cv-00283-D Document 15 Filed 03/14/19 Page 10 of 13
Case 12-02549-8-SWH          Doc 90 Filed 03/14/19 Entered 03/14/19 09:48:36                Page 11 of
                                              13


        As for whether extraordinary circumstances exist, the trustee calculated the unpaid principal

balance using available documents, contacted SLS for more documentation twice, and provided

notice of the proposed unpaid principal balance three times. As SLS acknowledges, it failed to

correct the unpaid principal balance or to alert the bankruptcy court to the issue because its counsel

·lacked familiarity with local procedures, and SLS did not know it needed to respond to that aspect

of the trustee's notice. See [D.E. 9-21] 2. In short, this case does not present circumstances of

extreme and undue hardship in an unusual situation where principles of equity mandate relief. See

In re Reiman, 431 B.R. at 910.

        As for SLS 's argument that the relevant local bankruptcy rule is invalid, the rule states:

        All motions to deem a Mortgage Loan to be current or for a determination of final
        cure pursuant to Fed. R. Bankr. P. 3002.l(h) must contain a statement that all.
        Mortgage Payments and other permissible fees, expenses or charges accruing on the
        Mortgage Loan from the petition date through the date of the motion or other date
        specified therein have been made, set forth the total· amount due on the Mortgage
        Loan as of a specific date identified in the motion, and be verified by the Debtor, as
        appropriate.
                                                  i
Local Bankr. R. 3070-2(e)(4). SLS argues that the rule is substantive, not procedural, and conflicts

with Rule 3002.l(h) of the Federal Rules of Bankruptcy. See [D.E. 12] 30-3L Rule 3002.l(h)

provides that, upon motion by a debtor or Chapter 13 trustee, the bankruptcy court "shall, after notice

and hearing, determine whether the debtor has cured the default and paid all required postpetition

amounts." Fed. R. Bankr. P. 3002.l(h).

        Congress delegated authority to the United States Supreme Court to promulgate bankruptcy

rules that govern ''the forms of process, writs, pleadings, and motions, and . . . practice and

procedure." 28 U.S.C. § 2075. Such rules "shall not abridge, enlarge, or modify any sub~tive

right." Id. In turn, the Supreme Court has authorized federal district courts to ''make and amend

rules governing practice and procedure in all cases and proceedings within the district court's

                                                  11

           Case 5:18-cv-00283-D Document 15 Filed 03/14/19 Page 11 of 13
Case 12-02549-8-SWH         Doc 90 Filed 03/14/19 Entered 03/14/19 09:48:36              Page 12 of
                                             13


bankruptcyjurisdiction which are consistent with-but not duplicative ot=-Acts of Congress." Fed.

R. Bankr. P. 9029(a)(l); see Inre Ayodele, 590 B.R. 342, 346 (Bankr. E.D.N.C. 2018). The district

courts ''may authorize the bankruptcy judges of the district ... to make and amend rules of practice

and procedure which are consistent with-but not duplicative ot=-Acts of Congress." Fed. R.

Bankr. P. 9029(a)(l); see In re Ayodele, 590 B.R. at 346. A local rule of bankruptcy procedure

cannot conflict with the Federal Bankruptcy Code. See Fed. R. Bankr. P. 9029(a)(l ); Nov. Gonnan

891 F.3d 138,141 (4th Cir. 2018). Notably, theBankruptcyCourtfortheEastemDistrictofNorth

Carolina recently upheld the general scheme of Local Bankruptcy Rule 3070-2 under this rule-

ipaking framework. See In re Ayodele, 590 B.R. at 346-50.
                                                            I




     · As for whether Local Bankruptcy Rule 3070-2 conflicts with Rule 3002. l(h) of the Federal

Rules of Bankruptcy Procedure, Rule 3002.1 (h) provides "a procedure for the judicial resolution of

any ~sputes that may arise about payment of a claim secured by the debtor's principal residence."

Fed. R. Bankr. P. 3002.l(h) advisory committee's note. The rule allows bankruptcy courts to

determine "whether any default has been cured and whether any other non-current obligations remain

outstanding." Id. "Rule 3002.1 (h) sets up a process by which a bankruptcy court, after the debtor

has completed all payments to the [C]hapter 13 trustee, may determine the amount necessary to cure

the mortgage debt" Inre Payer, No. 10-33656HRT, 2016 WL 5390116, at *4 (Bankr. D. Colo. May

5, 2016) (unpublished); see In re Diggins, 561 B.R. 782, 786-87 (Bankr. D. Colo. 2016). Local

Bankruptcy Rule 3070-2(e)(4) comports with the purpose and text of Rule 3002.1 (h) because it sets

procedures directed towards determining the "amount necessary to cure the mortgage debt," i.e., the

unpaid principal balance on the mortgage. Inre Payer, 2016 WL 5390116, at *4. Accordingly, the

court rejects SLS's argument that Local Bankruptcy Rule 3070-2(e)(4) conflicts with the Federal

Rules of Bank;ruptcy Procedure.

                                                12

          Case 5:18-cv-00283-D Document 15 Filed 03/14/19 Page 12 of 13
Case 12-02549-8-SWH         Doc 90 Filed 03/14/19 Entered 03/14/19 09:48:36                 Page 13 of
                                             13


       As for SLS's argument that the local rule is substantive, parties making this argument face

a ''heavy burden." In re Am. Eagle Mfg., Inc., 231 B.R. 320,332 (B.A.P. 9th Cir. 1999); In re Hill,

811 F.2d484, 487 (9thCir.1987); seelnre Walat, 87B.R. 408,411 (BanJcr. E.D. Va 1988). A rule

is procedural when it governs the ''judicial process for enforcing rights and duties recognized by

substantive law and for justly adminj~ remedy and redress for [violation] of them." Hanna v.

Plumer, 380 U.S. 460, 464 (1965); see Associated Dty Goods Com. v. EEOC, 720 F.2d 804, 809

(4th Cir. 1983). A rule is not substantive because some applications of the rule affect substantive

rights in some circumstances. See In re Hill, 811 F.2d at 487. Local BanJcruptcy Rule 3070-2(e)(4)

is procedural because it specifies the contents of a certain kind of motion. See Local BanJcruptcy

Rule 3070-2(e)(4); cf. 28 U.S.C. § 2075 (delegating authority to promulgate rules that govern the

''forms of ... motions"). The "actual function and effect" of the rule is procedural, even if some

applications affect substantive rights. Associated Dty Goods Con,.• 720 F.2d at 809. Accordingly,

the banJcruptcy court did.not abuse its discretion in denying relief under Rule 60(b)(6).

                                                m.
       In sum, the court AFFIRMS the banJcruptcy court's order denying SLS's motion for

reconsideration and DISMISSES the appeal [D.E. 1]. The clerk shall close the case.

       SO ORDERED. This _lf-day of March 2019.




                                                        JSC.DEVERID
                                                        United States District Judge




                                                 13

          Case 5:18-cv-00283-D Document 15 Filed 03/14/19 Page 13 of 13
